DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-6 and 8-23 are pending in the application.  Claims 16-23 are newly-added.  Claim 7 is cancelled.
Priority
	This application claims the benefit of priority to U.S. Provisional Applications No. 62/872,114 filed on July 9, 2019, No. 62/704,237 filed on April 29, 2020, and No. 63/023,523 filed on May 12, 2020.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/21/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed methods of treating a disease or condition comprising administration of a compound that selectively activates the IRE1/XBPs signaling pathway of the UPR and does not inhibit IRE1 kinase activity are novel and unobvious over the prior art.  Dasgupta (WO 2009/097113 A2) teaches (p. 128) compound IIa-2169, corresponding to compound 202 of the current application, and its use in treating cancer.  However, the ordinary artisan at the time the application was effectively filed would not find it obvious to use this compound in treatment of a disease or condition comprising administration of a compound that selectively activates the IRE1/XBPs signaling pathway of the UPR and does not inhibit IRE1 kinase activity. 
JIANG (Seminars in Cancer Biology 2015 33:48-56; cited by Applicants) describes targeting the IRE1/XBP1 branch of the unfolded protein response in diseases, in particular (p. 54 col. 1 par. 4), pointing to the observation that quercetin activates the RNAase activity IRE1 by binding to the Q site in the RNase domain of the protein, where evidence indicates that quercetin stimulates IRE1 dimerization and induces XBP1 splicing.  However, while quercetin selectively activates the IRE1/XBPs signaling pathway of the 
There is no teaching, suggestion or motivation in the cited prior art or its combination with any other prior art of record for the currently-claimed methods.
Newly-added claims 16-23 raise no new issues of patentability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-6 and 8-23, reordered and renumbered 1-22 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625